DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features numbered and recited in the specification must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. No drawings have yet been submitted in the current U.S. application, although drawing figures and reference numbers appear in the specification as originally filed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 


Specification
The disclosure is objected to because of the following informalities: The specification is informal in its arrangement and it is suggested that the specification be amended to put it inot a form more consistent with current U.S. practice.  
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a liquid solution including a formic acid concentration of between 0.1% and 6% by mass, does not reasonably provide enablement for a liquid, ass recited in claim 1, which does not necessarily have and formic acid concentration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The claims are also indefinite in this point (see below).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
1) In claim 1, from which all other claims depend, the term “the cooling section” on line 1, lacks antecedent basis, rendering the scope of the claims indefinite. 2) In all of the claims, reference numerals are included, but as stated above, no drawings are currently present in the U.S. application, making the claims unclear and indefinite as to what components are intended to be shown.
3) In claim 1, the term “the strip” (line 2) lacks clear antecedent basis, rendering the sciope of the claim indefinite. For examination purposes this term Was interpreted as “the steel strip”.
4) Claim 1 is further indefinite in that the claim recites both a liquid and a liquid solution, where the liquid solution requires between 0.1% and 6% of a formic acid concentration, making the claim unclear if the liquid and liquid solution are the same, or if the claim also includes liquids not a liquid solution which do not include a formic acid concentration.
5) In claim 1 both a “projected solution” and a “liquid solution” are recited, and it is unclear and indefinite of these are two different solutions or if these two terms are intended to describe the same solution, rendering the scope of the claim indefinite.
6) Claim 3 is indefinite in that a “solution” is recited (line 1), however claim 1, from which this claim depends, recites two possibly different solutions, a projecting solution and a liquid solution, making the claim unclear and indefinite as to which solution is intended to be covered by this term.

8) In claim 4, the term “the group including” on line 3-4 renders the recited Markush group open and indefinite in that the group is not properly closed by the use of the term “consisting of”.
9) In claim 4, the term “the projection unit” (line 7) lacks antecedent basis, rendering the scope of the claim indefinite.
10) Claim 5 is indefinite in that the term “the injection” is unclear and indefinite as to what injection this is referring to. For examination purposes this term was interpreted as “projection  into the projection unit”.
11) In claim 6, the terms “the solution drawn off” (lines 1-2), “the hydroxides of iron” (line 3), and “the solution injected” (line 4) all lack proper antecedent basis in that these terms do not appear either in claim 1, from which this claim directed depends, or the claim itself, thereby rendering the scope of the claim indefinite. 
12) In claim 7, The terms “the solution drawn off” and “the recirculation unit” lack proper antecedent basis in that these terms do not appear either in claim 1, from which this claim directed depends, or the claim itself, thereby rendering the scope of the claim indefinite. 
13)  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/496,115, being commonly owned and having 1 common inventor (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘115 application include a cooling or quenching process with a solution including a formic acid in the instantly claimed amounts and falling within the scope of the instant claims..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the admitted prior art of the instant disclosure (APA). In the specification as originally filed, page 1, lines 17-33 for example, a wet or liquid cooling process and system is described which projects a liquid onto a steel strip which shows all aspects of the above instant claims since as stated above, the claims as presently written seem to also allow for a liquid  (rather than a liquid solution) which does not contain a formic acid component to be employed. With respect to dependent claims 2, 3 and  6-8, since these claims recite only limitations drawn to when a liquid solution is present, but do not actually require that such a liquid solution be present, the APA also meets these claim limitations.
Claim(s) 1-3 and 9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,729,417 to Hashimoto et al (Hashimoto et al). Hashimoto et al teaches a method and apparatus for the spraying of a quenching liquid onto a continuous line of steel strip to be cooled  including a concentration of formic acid (see col 3 lines 2-6 for example) the concentration being between 0.5% and 5% by mass (see col. 4 lines 40-51 for example) or 0.1%-2% (see col. 4 lines 50-55 for example) falling within the instantly recited ranges and thereby showing all aspects of the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. As applied to claim 1 above, Hashimoto et al shows all aspects of the above claims except the recited inspection and refreshing or renewal steps recited in instant claim 4. However since Hashimoto et al requires specific amounts of formic acid in its solution, motivation to inspect, measure and if need be replenish of adjust the formic acid concentrations in the liquid solution to be projected to the correct concentrations would have been a modification obvious to one of ordinary skill in the art at the time the invention  was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Tanikawa et al and Hasegawa et al are cited as further examples of prior art quenching solutions including formic acid. Clin et al (the publication of co-pending 16/496,115) and Magadoux (the publication of the instant application) are also cited.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk